                  Case 2:19-cv-02009 Document 1 Filed 12/09/19 Page 1 of 5



 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT SEATTLE
 4
     MAYUR RAJENDRABHAI PATEL                 )   CASE NO.
 5                                            )
          Petitioner,                         )   EMERGENCY MOTION FOR TEMPORARY
 6                                            )   RESTRAINING ORDER AND STAY OF
     v.                                       )   REMOVAL
 7                                            )
     U.S. DEPARTMENT OF HOMELAND              )
 8 SECURITY, et. al,                          )   AGENCY FILE No. A 201 602 048
                                              )
 9        Respondents.                        )
                                              )
10
                                              )
11                                            )
                                              )
12                                            )   MOTION NOTED: December 9, 2019
                                              )
13                                            )
                                              )
14                                            )
                                              )
15                                            )
                                              )
16

17

18

19

20

21

22    EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND STAY OF
                               REMOVAL
23

24
     ORDER (PROPOSED                                      Law Offices of Jennifer Lesmez
                                                                    P.O. BOX 1797
     Page - 1
25                                                                 Allyn, WA 98524
                                                         Tel. 509/424-8697/Fax 253/295-4612
                                                               e-mail: jlesmez@aol.com
                    Case 2:19-cv-02009 Document 1 Filed 12/09/19 Page 2 of 5



 1                                         BASIS FOR MOTION

 2          The detailed facts underlying this motion are stated in the Petition for Writ of Habeas
 3   Corpus concurrently filed with the Court today, December 9, 2019, and the most salient points
 4
     directly related to this Motion for Issuance of an Emergency Temporary Restraining Order and a
 5
     Preliminary Injunction are as stated below.
 6
            Petitioner Tushar Bharatbhai Patel is a native and citizen of India, is being held in
 7
     Tacoma, Washington at the Northwest Detention Center, a privately owned and operated
 8
     immigration detention facility run by the GEO Group on behalf of U.S. Immigration and
 9
     Customs Enforcement. Mr. Patel has filed a Petition for Writ of Habeas Corpus under the
10

11   Suspension Clause, U.S. Const. art 1. § 9, cl.2, to challenge the procedures that led to the

12   issuance of an expedited removal order against him, and his continued detention.

13          On September 24, 2019, an Immigration Judge at the Northwest Detention Center issued

14   a Final Order in Credible Fear Review Proceedings (expedited removal proceedings) that ordered

15   Mr. Patel to be removed from the United States. The order states, “This is a final order. There is
16
     no appeal available.” His only avenue to obtain review of the expedited order of removal at this
17
     time is through habeas corpus proceedings. No other appeals or petitions have been filed in any
18
     other court.
19
            Mr. Patel is facing imminent deportation and removal to India. Mr. Patel was informed
20
     this afternoon he is being deported this evening. Mr. Patel fears persecution and torture and fears
21
     for his life and safety if he is returned to India. Mr. Patel submits that he can show that his 4th
22
     and 5th amendment rights were violated on account of acts taken by the Respondents in disregard
23

24   of substantive and procedural due process, and that he is being held,
     ORDER (PROPOSED                                                 Law Offices of Jennifer Lesmez
                                                                               P.O. BOX 1797
     Page - 2
25                                                                            Allyn, WA 98524
                                                                    Tel. 509/424-8697/Fax 253/295-4612
                                                                          e-mail: jlesmez@aol.com
                  Case 2:19-cv-02009 Document 1 Filed 12/09/19 Page 3 of 5



 1   and was ordered removed, without having had a “meaningful opportunity to demonstrate that

 2   [he] is being held pursuant to ‘the erroneous application or interpretation’ of relevant law.”
 3   Boumediene v. Bush, 553 U.S. 723, 779 (2008) (quoting INS v. St. Cyr, 53 U.S. 289, 302 (2001).
 4
     Mr. Patel also moves the court to issue an emergency order against the Respondents staying all
 5
     deportation and removal actions against him, and to prevent his transfer from the jurisdiction of
 6
     this court, such deportation, removal, and transfer being pursuant to a disregard of fundamental
 7
     rights including the failure to provide him with a fair hearing and review before an Immigration
 8
     Judge of a Negative Credible Fear Determination made by an Office of the San Francisco
 9
     Asylum Office of U.S. Citizenship and Immigration Services, U.S. Department of Homeland
10

11   Security.

12          This Court has jurisdiction over the underlying habeas corpus proceedings pursuant to 28

13   U.S.C. § 1331 (federal question jurisdiction); 28 U.S.C. § 1361 (jurisdiction over actions for

14   mandamus to compel an officer of the United States to perform his or her duty); and 28 U.S.C. §

15   2241 (jurisdiction over habeas corpus actions).
16
            This court has jurisdiction to review Credible Fear Review determinations made by an
17
     Immigration Judge in habeas proceedings under the Suspension Clause, U.S. Const. art. I. § 9, cl.
18
     2. Thuraissigiam v. U.S. Department of Homeland Security, et. al, 917 F.3d 1097 (9th Cir. 2019).
19
            Venue in Western District of Washington is appropriate under 28 U.S.C. § 1291(e)(I) and
20
     (2) because Petitioner is presently detained at the Northwest Detention Center in Tacoma,
21
     Washington, and Respondents are stationed in, have offices in, and/or operate in this district.
22

23

24
     ORDER (PROPOSED                                                Law Offices of Jennifer Lesmez
                                                                              P.O. BOX 1797
     Page - 3
25                                                                           Allyn, WA 98524
                                                                   Tel. 509/424-8697/Fax 253/295-4612
                                                                         e-mail: jlesmez@aol.com
                  Case 2:19-cv-02009 Document 1 Filed 12/09/19 Page 4 of 5



 1          Mr. Patel seeks a TRO and Stay of Removal to maintain the status quo and bar

 2   Respondents from removing him before this court has had an opportunity to consider and rule on
 3   the merits of his petition for writ of habeas corpus.
 4
            Mr. Patel has been informed that his deportation and removal is imminent, and he
 5
     understands that to mean that he will be first transferred out of the Northwest Detention Center
 6
     and then deported and removed tonight.
 7
            Petitioner Tushar Bharatbhai Patel, pursuant to Rule 65 of the Federal Rules of Civil
 8
     Procedure, moves the Court for issuance of an Emergency Temporary Restraining Order and
 9
     Stay of Removal:
10

11          1. Enjoining and restraining the Respondents and all of their respective officers, agents,

12              servants, employees, attorneys, and persons acting on their behalf in concert or in

13              participation with them from:

14          (a) Removing/deporting Mr. Patel from the United States while his habeas corpus

15              proceedings are pending;
16
            (b) Transferring Mr. Patel from the Northwest Detention enter in Tacoma, Washington to
17
                any other facility during the pendency of these proceedings.
18
            2. We submit that:
19
            (a) There is a likelihood of irreparable harm with no adequate remedy at law, as
20
                discussed in detail in his Petition for Writ of Habeas Corpus;
21
            (b) The balance of harm favors the movant while these proceedings are pending, and his
22
                remaining at the Northwest Detention Center (or upon his release) would avoid the
23

24              deleterious effects of shuttling; and,
     ORDER (PROPOSED                                               Law Offices of Jennifer Lesmez
                                                                             P.O. BOX 1797
     Page - 4
25                                                                          Allyn, WA 98524
                                                                  Tel. 509/424-8697/Fax 253/295-4612
                                                                        e-mail: jlesmez@aol.com
               Case 2:19-cv-02009 Document 1 Filed 12/09/19 Page 5 of 5



 1           WHEREFORE, for the reasons set forth in the contemporaneously filed Petition for

 2           Writ of Habeas Corpus, and in this motion, the Petitioner respectfully requests this
 3           Court:
 4
             A. Grant this Emergency Motion for Temporary Restraining Order and Stay of
 5
                Removal today, December 9, 2019;
 6
             B. Enter the Proposed Order Granting Petitioner’s Emergency Motion for
 7
                Temporary Restraining Order and Stay of Removal today; and
 8
             C. Grant such other and further relief as justice may require.
 9

10

11              Respectfully submitted this 10th day of December, 2019,

12

13                                             s/Jennifer Lesmez
                                               JENNIFR LESMEZ
14                                             WSBA #34537
                                               Law Office of Jennifer Lesmez
15                                             P.O. Box 1797
                                               Allyn, WA 98524
16                                             509/424-8697 (voice)
17
                                               253/295-4612 (fax
                                               Attorney for Petitioner/Plaintiff
18

19

20

21

22

23

24
     ORDER (PROPOSED                                            Law Offices of Jennifer Lesmez
                                                                          P.O. BOX 1797
     Page - 5
25                                                                       Allyn, WA 98524
                                                               Tel. 509/424-8697/Fax 253/295-4612
                                                                     e-mail: jlesmez@aol.com
